DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend claim 8 has been amended as follows.

8. (Currently amended) A method for correcting a current value of a shunt resistor, the method comprising:
calculating, by a power calculating unit, power consumption and a heating value of a shunt resistor included in a circuit based on a current value for the shunt resistor and a first resistance value of the shunt resistor;

calculating, by a final temperature value calculating unit, (a) a final temperature value for the shunt resistor and (b) a change amount of the final temperature value compared to [[a]] an initial temperature value before a flow of a current flows through the shunt resistor based on (i) a heating temperature value of the shunt resistor calculated based on the calculated heating value and a thermal resistance coefficient of the shunt resistor and (ii) the ambient temperature value of the shunt resistor; and
calculating, by a resistance calculating unit, a second resistance value of the shunt resistor based on the calculated change amount of the final temperature value and a temperature coefficient value of the shunt resistor.

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 5/12/2021 & 10/18/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Response to Arguments

This action is a response to the remarks filed by Applicant on 11/15/2021, which have been entered into the record.  Claims 1-13 are pending for examination.

	As a result of the remarks, all objections and rejections are withdrawn and the case is in condition for allowance.

Allowable Subject Matter

Claims 1-13 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	Japanese Patent Publication JP2017096694A to Oda et al., which discloses a current value calculation device and on-vehicle system; and
	United States Patent Application Publication No. 2014/0253102 to Wood et al., which discloses current measurement.
	

	in claim 1, " A system for correcting a current value of a shunt resistor, the system comprising . . . a final temperature value calculating unit configured to calculate (a) a final temperature value for the shunt resistor and (b) a change amount of the final temperature value compared to an initial temperature value before a flow of a current flows through the shunt resistor based on (i) a heating temperature value of the shunt resistor calculated based on the calculated heating value and a thermal resistance coefficient of the shunt resistor and (ii) the ambient temperature value of the shunt resistor; and a resistance calculating unit configured to calculate a second resistance value of the shunt resistor based on the calculated change amount of the final temperature value and a temperature coefficient value of the shunt resistor," and
	in claim 8, "A method for correcting a current value of a shunt resistor, the method comprising . . . calculating, by a final temperature value calculating unit, (a) a final temperature value for the shunt resistor and (b) a change amount of the final temperature value compared to an initial temperature value before a flow of a current flows through the shunt resistor based on (i) a heating temperature value of the 
	in combination with all other limitations.

Claims 2-7 and 9-13 are allowed as being dependent on claims 1 and 8, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        12/2/2021